Citation Nr: 0827708	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel





INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought. 

Copies of medical consultation and treatment records were 
received in August 2007 after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ).  
However, such evidence is duplicative of evidence already on 
file that has previously been considered by the AOJ.  See 
e.g. Supplemental Statement of the Case of March 2007.  
Consequently, a decision by the Board is not precluded.

Service connection for an acquired psychiatric disorder was 
denied by the Board in November 1992. As service connection 
for PTSD was not addressed in that decision, the current 
claim for service connection for PTSD will be based on a de 
novo review of the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation, and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

3.  The medical evidence does not show a link between a 
diagnosis of PTSD and a verified stressor.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a June 2005 letter, the RO provided notice 
to the veteran regarding the following:  (1) what information 
and evidence are needed to substantiate the claim for an 
increased rating, the claims to reopen, and the claim for 
secondary service connection; (2) what information and 
evidence must be submitted by the veteran; and (3) the types 
of evidence that will be obtained by VA.  A November  2006 
letter advised the veteran of the type of evidence needed to 
establish a disability rating, including evidence addressing 
the impact of his condition on employment and the severity 
and duration of her symptoms, as well as the evidence needed 
to establish an effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, a VA examination and 
post-service medical records.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process. Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Background

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions,  service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The veteran, who had service in Vietnam as a radio repairman, 
has no awards or decorations denoting engagement in combat 
with the enemy or direct combat participation, and no other 
supportive evidence reflects that the veteran engaged in 
combat with the enemy.  His assertions as to in service 
stressors relate to his pulling a gun on a serviceman who 
allegedly was sleeping in his bed and the death of a friend 
in a non combat incident, but his claimed stressors are not 
related to combat per se. 

The veteran was briefly hospitalized in service in January 
1970 for what he claimed were auditory and visual 
hallucinations.  The initial impression was chronic 
undifferentiated schizophrenia; rule out anti social 
personality and rule out alcohol hallucination.  The same 
examiner subsequently doubted any schizophrenic process and 
saw no evidence to support the presence of delusions or 
hallucinations over the course of treatment.  The examiner 
concluded that the veteran exhibited manipulative behavior in 
a sadistic anti-social personality.  The veteran was 
discharged a few days after admission with a diagnosis of 
antisocial personality EPTS and no mental impairment.

Post service medical records reflect the veteran received 
treatment in 1972 for a psychiatric condition diagnosed as 
both schizophrenia and chronic anxiety syndrome.  A May 1992 
VA psychiatric examination resulted in no diagnosis.  

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly summarized by the VA medical 
opinion memorandum dated November 18, 2006.  The examiner 
reviewed the C-file; a clinical interview was conducted and 
mental health testing was completed.  The veteran received 
three Article 15's during service and the incident when he 
pulled a gun on another serviceman led to 18 days 
incarceration.    Minnesota Multiphasic Personality Inventory 
produced an "extremely exaggerated response set."  The 
examiner concluded that malingering could not be ruled out.  
The veteran reported having nightmares about three times per 
week about a shooting in Vietnam; significantly, however, he 
never was involved in a shooting.  Although the veteran 
claimed that his main trauma was witnessing a friend dying in 
a truck accident, the examiner determined his reported 
symptoms were not linked to that or any other incident 
claimed as a stressor.  The examiner also noted that although 
the veteran claimed PTSD, his credibility was at issue based 
on available data.  The examiner concluded that the veteran's 
various PTSD symptoms are not compatible with his stressors.  
Accordingly, the examiner could not personally advance a 
diagnosis of PTSD.

An Agent Orange Registry examination of December 2006 
produced a diagnosis of PTSD, apparently based solely on 
history as reported by the veteran; notably, the component 
related to mental status was reported as normal.  


Legal Criteria

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in- service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007). 

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where, however, a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).


Analysis

The record does not show, nor does the veteran contend, that 
he or the authors of the other statements made on his behalf 
has specialized education, training, or experience that would 
qualify them to provide an opinion as to whether he has PTSD 
caused or aggravated by military service.  It is now well 
established that where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The veteran does not base his claim for PTSD on combat but 
rather upon other incidents, which are outlined above and 
which were fully considered in the November 2006 VA 
examination report.  The claimed stressors, however, are not 
confirmed by the veteran's service medical records and no 
corroborating evidence to support his contentions has been 
provided.  The VA physician who reviewed the evidence and 
examined the veteran concluded that the claimed PTSD was not 
associated with his claimed stressors.  In the absence of a 
nexus between the claimed disorder and service, entitlement 
to service connection cannot be supported.  

The Board observes that a diagnosis of PTSD was generated in 
December 2006 in the context of an Agent Orange Registry 
examination.  That diagnosis does not appear to have included 
a review of the clinical record nor was the product of a 
mental health disorder examination but was apparently 
generated based on history as provided by the veteran.  The 
Court has stated that a medical opinion based entirely on a 
claimant's historical account of his medical and service 
background lacked probative value.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Most significantly, however, that evidence 
does not suggest any etiological relationship between the 
claimed PTSD and the veteran's service or any service 
connected disability.  Since the issue before the Board is 
concerned with the aforesaid etiological relationship, such 
evidence is, thus, not pertinent and does not support the 
claim. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001).   


ORDER

Service connection for PTSD is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


